



EXHIBIT 10.43.3


IMS HEALTH INCORPORATED


 


EXECUTIVE ANNUAL INCENTIVE PLAN


PERFORMANCE RESTRICTED STOCK INCENTIVE PLAN


 


SUMMARY OF 2007 PERFORMANCE GOALS


AND AWARD OPPORTUNITIES


 


THIS IS A SUMMARY OF THE TERMS OF AUTHORIZATION OF AWARDS FOR 2007 UNDER THE
EXECUTIVE ANNUAL INCENTIVE PLAN (“AIP”) AND THE RELATED PERFORMANCE RESTRICTED
STOCK INCENTIVE PLAN (“PERS PLAN”).  THE PERS PLAN IS AN ESTABLISHED PROGRAM OF
IMS HEALTH INCORPORATED (THE “COMPANY”) IMPLEMENTED UNDER THE 1998 EMPLOYEES’
STOCK INCENTIVE PLAN (THE “ESIP”).  THESE AWARDS ARE AUTHORIZED, AND THE AIP AND
PERS PLAN ADMINISTERED, BY THE HUMAN RESOURCES COMMITTEE (THE “COMMITTEE”).  IF
THERE IS ANY CONFLICT BETWEEN THE TERMS OF THIS SUMMARY AND THE AIP, PERS PLAN
(AS IMPLEMENTED IN RESOLUTIONS OF THE COMMITTEE OR OTHERWISE), ESIP, OR ANY
RESOLUTION, AWARD AGREEMENT, OR OTHER DOCUMENT HAVING LEGAL EFFECT WITH RESPECT
TO THE MATTERS SUMMARIZED HEREIN, SUCH OTHER PLAN OR DOCUMENT SHALL GOVERN.


 

Part I.    2007 Performance Goal

 

                (a)           AIP.  Individuals selected to participate in the
AIP for 2007 shall earn the AIP annual incentive award for 2007 based on the
achievement of financial performance goals and other measures of performance and
discretionary factors that may be considered by the Committee.  The AIP 2007
financial performance goals will be weighted 50% for revenue and 50% for
operating income, each determined on a consolidated basis.  In addition, if such
financial performance equals or exceeds 80% of the targeted level of performance
for each of the revenue and operating income components of the financial
performance goal, the Committee may exercise discretion to adjust the award
upward, subject to the determinations of the Committee and in no event to result
in a payout in excess of 200% of the individual’s target payout or in excess of
the maximum individual award under the AIP.  The Committee intends to exercise
this discretion as follows:

 

·

 

Progress in achieving strategic objectives: The level of achievement of
strategic objectives will be determined by the CEO and reported to the Committee
with a recommendation as to adjustments, if any; the Committee will determine
whether to adjust the payout levels upward or downward with respect to each
financial objective by up to 10% based on achievement of strategic objectives.
With respect to the CEO, the level of achievement of strategic objectives will
be determined by the Committee.

 

 

 

·

 

Individual performance under PMP: Individual awards will be further adjusted
upward or downward in accordance with the Annual Incentive Payout Guidelines
under the Performance Management Program (“PMP”), which assesses individual
achievement of goals and work-related skills/behaviors.

 

 

 

·

 

Other discretionary adjustment: The Committee also retains discretion to adjust
awards upward or downward by 20% based on such other factors as the Committee
may deem relevant.

 

These are guidelines representing the intent of the Committee, but the Committee
retains discretion, consistent with the terms of the Plan, to adjust any award
downward and, if any upward adjustment is authorized, to determine the basis for
and amount of such adjustment, subject to the individual maximum specified above
and the applicable award limits under the AIP.

 

                (b)           PERS Plan.  For 2007, each participant shall be
awarded PERS (restricted stock units) having a value equal to the AIP annual
incentive earned and paid for 2007 performance.

 

 

 

 

--------------------------------------------------------------------------------


 

 

PERS shall vest and become non-forfeitable if the participant remains in service
until the first business day of January, 2010, subject to the terms of the ESIP,
any Employment Agreement between the participant and the Company, and the
customary terms of the form of restricted stock units (PERS) agreement
previously approved by the Committee.  The maximum PERS award that may be earned
shall be limited in accordance with applicable award limits under the ESIP.

 

                (c)           Financial Performance Goal.

 

                (i)            Component Payout Percentage Table.  The
“Component Payout Percentage Table ” for the AIP financial performance goal for
2007 shall be as follows.  Percentages appearing in the table are referred to in
this Summary as Component Payout Percentages:

 

 

 

 

Downside

 

Downside

 

 

 

Upside

 

Upside

Performance

 

Floor

Minimum

 

Cliff

 

Target

 

Potential

 

Maximum

Revenue

 

 

 

 

 

 

 

 

 

 

 

Component

 

0%

75%

 

85%

 

100%

 

150%

 

200%

 

 

 

 

 

 

 

 

 

 

 

 

Operating

 

 

 

 

 

 

 

 

 

 

 

Income

 

 

 

 

 

 

 

 

 

 

 

Component

 

0%

75%

 

90%

 

100%

 

150%

 

200%

 

The Committee has separately specified the levels of Revenue and Operating
Income that correspond to the Floor, Downside Minimum, Downside Cliff, Target,
Upside Potential, and Maximum performance levels.

 

                (ii)           Award Opportunities Earned For Financial
Performance.  The financial Performance Goal shall be deemed achieved at the end
of the Performance Period in accordance with the following:  First, the
Committee shall determine the level of achievement of the revenue component of
the Performance Goal and the operating income component of the Performance Goal,
and for each the corresponding “Component Payout Percentage.”  (Example: 
Revenue at target has a Component Payout Percentage of 100%.)  For component
performance between any two performance levels (e.g., between “Floor” and
“Downside Minimum”), the Component Payout Percentage will be interpolated.  For
performance below the “Floor” level, the Component Payout Percentage will be
zero, and for performance above the Upside Maximum, the Component Payout
Percentage will be 200%.  Second, the “Financial Performance Payout Percentage”
will be determined as the sum of 50% of the Component Payout Percentage for
revenues and 50% of the Component Payout Percentage for operating income.

 

                (d)           Discretionary Adjustments.  If the threshold
performance requirement specified in Part I(a) above is met, the Committee will
consider whether to make discretionary adjustments to the participant’s award
(expressed as a percentage of the target payout) based on progress toward
strategic objectives, assessed individual performance under the PMP, and other
discretionary considerations (as specified in Part I(a)).

 

                (e)           Final Annual Incentive Award.  The Committee will
calculate the participant’s final AIP incentive award for 2007 by multiplying
his or her Target Award by the percentage determined under Part I(c) and
(d) above,  In no event, however, will the final AIP annual incentive exceed the
applicable maximum award limit specified in the AIP.

 

                (f)            Adjustments to Performance Goals.  The Committee
may determine in its discretion to adjust each component of the financial
Performance Goal and the threshold

 

 

 

 

--------------------------------------------------------------------------------


 

performance required for the individual Performance Goal, and shall adjust such
components to eliminate the positive and negative effects of extraordinary
items, including acquisitions (including effects in 2006 from the proposed
merger with VNU NV), and changes in accounting principles from 2005, including
the adoption of FAS123R, provided that no such adjustment is authorized or may
be made with respect to a Covered Employee if and to the extent that such
authorization or adjustment would cause the Performance Goal not to meet the
applicable requirements of Treasury Regulation § 1.162-27(e)(2) under the Code. 
In addition, the Committee retains “negative discretion” to limit or eliminate
the amount payable in settlement of any Award.

 

Part II.  Award Payout/PERS Grant

 

                A participant’s annual incentive award earned under the AIP for
2007 performance will be payable promptly upon determination by the Committee,
and in no event more than 2.5 months after the end of the Company’s 2007 fiscal
year, unless such award is validly deferred under a deferral plan of the
Company.  In addition, PERS will be granted to such participant at the time the
annual incentive award is payable to the participant (disregarding any elective
deferral) in an amount equal to the amount of such annual incentive divided by
the average fair market value based on the average high/low stock price per
share of Company Common Stock over the final 20 trading days of 2007.  Unless
otherwise determined by the Committee (and subject to the terms of the AIP and
any employment agreement or change-in-control agreement between the participant
and the Company), no amount will be payable under the AIP and no PERS will be
granted to a participant who does not remain employed by the Company or a
subsidiary at the payment date determined by the Committee under this Part II.

 

Part III. Participants and Target Award Opportunities

 

The participants in the AIP and PERS Plan for 2007, and the target Award
opportunities of each, are set forth by the Chairman of the Board and Chief
Executive Officer and approved by the Committee annually, and may from time to
time be revised or supplemented.  AIP award opportunities are designated under
the AIP.  With respect to PERS, Award opportunities and shares that may be
issued or delivered in settlement of PERS shall be governed by and drawn from
the ESIP.  The foregoing notwithstanding, the Chief Executive Officer of the
Company may modify or cancel any Award opportunity or Award granted to any
participant in order to comply with local laws or customs in any jurisdiction
other than the United States, or to avoid undue administrative expense with
respect to such foreign jurisdiction, but no such modification or cancellation
is authorized with respect to a person likely to be a Covered Employee as
defined in the AIP at the time compensation is payable hereunder.

 

 

 

 

--------------------------------------------------------------------------------
